       Case 7:18-mj-05453-UA Document 18 Filed 01/16/19 Page 1 of 2




                                 •X

                                                STIPULATION IN SUPPORT
UNITED STATES OF AMERICA                        OF APPLICATION FOR 8TH
                                                OR SUBSEQUENT ORDER OF
             V. -                               CONTINUANCE

Richard M. Valentine/ Jr                        18 MAG. 5453

                Defendant

                                 •X




      The United States of America and the defendant jointly
 request and agree fchafc the time period from 1/16/2019 to
-2/"1~5-/TQ±S be excluded from the computation of the period within
which an information or indictment must be filed, pursuant to
Title 18, United Sfcates Code, Section 3161(b) and (h)(7). The
parties submit fchafc there is good cause for an additional
exclusion of time because:


     1. Christopher X. Maher., attorney for the defendant/ has
been engaging in discussions with the Government: concerning a
possible disposition of fchis case without trial/ and those
discussions are ongoing.


     2. Specifically/ the defendant/ through counsel/
submifcfced an application for deferred prosecution on November
15, 2018 that is being considered by the Government. The
application includes medical records fchat the Government is
reviewing in connection with its decision on the application.
The Government therefore requires additional time to review the
application and to conduct any necessary meetings and/or calls
with counsel for the defendant in connection with its review.
      Case 7:18-mj-05453-UA Document 18 Filed 01/16/19 Page 2 of 2




      By t}ie following" signatures we agree and consent to the
exclusion of time noted above:


          Qn'V


Defendant's Counsel Date
Christopher ?C. Mgher, Esq.


  ^;\^^J[i.^{:<^'^. 'V ' -
                                        1/15/1^
Andrew J. DeFilippis Date'
Assistant United States Attorney

     The. defendant states that he/she ha^ been fully advised by
counsel of his/her rights guaranteed under (a) of the Sixth
J^mendtnent to the ConstitutiQn; (b) the Speedy Trial Act of 19r?4,
as set foicth in Sitle 18^ United States Code/ Sections 3161-74;
and (c) the plans and rules of this Co-urfc adopted pursuant to
that Act. The defendant -understands fchqt he/she has a right to
be charged by indictment or information, and to have a trial
before a judge or jur^/ within a specified, time (excluding
certain time periods) -under the CpnstituUon and Kules and Iiaws
of the United States identified above. The defendant consents
and agrees to the; alwve feqyest.


                                        U^f^
Defendant                      Date
JRichar.d Kt. Valentine/ Jr.


     The joint, application of the United States of America and
the defendant haying been heard at a proceeding on the date
below/ the time period from 1/1^/2018 to 2/^/201Q>is hereby
excluded in computing the time within -whiol-i an indicfcment or
information musfc be filed. The Court grants this continuance on
the finding ?at fche ends of justice outweigh the interests of
the public; and the defendant i-n a speedy tria-I-r f0^ th'e reasons.
set forth above, Thfa Court further orders;

          ~f



Dat(^: | I
    ^hit^ Piaib^, New York

                                     Dnj;t@^S^aT£es Magistrate Judge
